PER CURIAM:
Stanley E. Corbett, Jr., appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find that the undisputed facts do not support an inference that the officers’ use of force was malicious or wanton. Because we find as a matter of law that their conduct does not satisfy the subjective requirement of an Eighth Amendment violation, we do not reach the objective requirement. See Hudson v. McMillian, 503 U.S. 1, 6-8, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992). Accordingly, we affirm the judgment of the district court for that reason. See Corbett v. Taylor, No. 0:06-cv-00229, 2007 WL 586711 (W.D.N.C. Feb. 21, 2007). We deny Corbett’s motion for the appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.